DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
Applicant’s amendments to the claims and arguments filed on 12/27/2022 have been received and entered. Claims 1-2, 4, 6, 8, 10, 13-15, 64-69, 71-75 are pending and under consideration.
Withdrawn/Claim Rejections - 35 USC § 103
(1) Claims 1, 64, 73 rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018, previously recited) in view of Jimenez cenzano1 (US 20160319303, previously recited), and Li (US20210017606) (see score sequence alignment below for SEQ ID NO: 41 and SEQ ID NO: 42) is withdrawn in view of applicant’s arguments are persuasive.
(2) Claims 1, 2, 4, 6, 64, 65-67, rejected under 35 ULS.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018) in view of Jimenez cenzano1 (US 20160319303), and Li (see score sequence alignment below for SEQ ID NO: 41) and SEQ ID NO: 42) as applied to claims 1, 64, 73 above, and further in view of Jimenez cenzano2 (WO2018215613, previously cited) (see score alignment below teaches a polynucleotide sequence identical to instant SEQ ID NO: 4-6) is withdrawn in view of applicant’s arguments are persuasive.
(3) Claims 1, & 13, 64 68, 71 rejected under 35 U.S.C. 103 as being unpatentable aver Zhang (JBC, 293(44): 17119-17134, 2018, previously recited) in view of Jimenez cenzano1 (US 20160319303, previously recited), and Li (US20210017606) (see score sequence alignment below for SEQ ID NO: 41 and SEQ ID NO: 42) as applied to claims 7, 64, 73 above, and further 
(4) Claims 1, 10, 64, 69, ejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018, previously recited) in view of Jimenez cenzano1 (US 20160319303, previously recited), and Li (US20210017606) (see score sequence alignment below for SEQ ID NO: 41 and SEQ ID NO: 42) as applied to claims 1, 64, 73 above, and further in view of Seveno (W02014023808, see score sequence alignment below) is withdrawn in view of applicant’s arguments are persuasive.
(5) Claims 1, 14-15, 64, 72 rejected under 35 U.S.C. 103 as being unpatentable Zhang (JBC, 293(44): 17119-17134, 2018, previously recited) in view of Jimenez cenzano1 (US 20160319303, previously recited), and Li (US20210017606) (see score sequence alignment below for SEQ ID NO: 41 and SEQ ID NO: 42) as applied to claims 1, 64, 73 above, and further in view of Mehtali (see score analysis below) is withdrawn in view of applicant’s arguments are persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Teige Sheehan on 01/27/2022.
The application has been amended as follows: 
In the claims
Following claims have been re-written as follows:

4. The polynucleotide of claim 1, wherein the uncoupling protein 1 promotor has at least 90 % identity with a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 2, SEQ ID NO 5, and SEQ ID NO: 8.  
6. The polynucleotide of claim 1, wherein the cis-regulatory element has at least 90% homology with a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 3, SEQ ID NO: 6, and SEQ ID NO: 9. Date of Deposit: December 22, 2021Attorney Docket No.: 5679.001A  
8. The polynucleotide of claim 1, wherein the vestigial like 4 protein has at least 90% homology with a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, and SEQ ID NO: 33.  
10. The polynucleotide of claim 1, wherein the sequence encoding a vestigial like 4 protein has at least 90% identity with a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 26, SEQ ID NO: 28, SEQ ID NO: 30, and SEQ ID NO: 32. 
13. The polynucleotide of claim 1, wherein the vestigial like 4 protein has from 0 to 3 substitutions to a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, and SEQ ID NO: 33, wherein the substitutions are not in the first TDU domain or the second TDU domain.  
15. The polynucleotide of claim 14, wherein the intron has at least 90% homology with the sequence as set forth in SEQ ID NO: 34. 
65. The viral vector of claim 64, wherein the uncoupling protein 1 enhancer has at least 90 % identity with a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 1, SEQ ID NO 4, and SEQ ID NO: 7.  

67. The viral vector of claim 64, wherein the cis-regulatory element has at least 90% homology with a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 3, SEQ ID NO: 6, and SEQ ID NO: 9.  
68. The viral vector of claim 64, wherein the vestigial like 4 protein has at least 90% homology with a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, and SEQ ID NO: 33.  
69. (Previously presented) The viral vector of claim 64, wherein the sequence encoding a vestigial like 4 protein has at least 90% identity with a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 26, SEQ ID NO: 28, SEQ ID NO: 30, and SEQ ID NO: 32.  
71. The viral vector of claim 64, wherein the vestigial like 4 protein has from 0 to 3 substitutions to a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, and SEQ ID NO: 33, wherein the substitutions are not in the first TDU domain or the second TDU domain.  
74. The polynucleotide of claim 1, wherein the vestigial like 4 4Via EFS-WebApplication No.: 16/925,632 Date of Deposit: December 22, 2021Attorney Docket No.: 5679.001A protein has a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, and SEQ ID NO: 33.  
75. The viral vector of claim 64, wherein the vestigial like 4 protein has a sequence selected from the group consisting of the sequence as set forth in SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 31, and SEQ ID NO: 33.
Conclusion
Claims 1-2, 4, 6, 8, 10, 13-15, 64-69, 71-75 are allowed.
The art does not teach or suggest a polynucleotide, comprising a cis-regulatory element and a nucleotide sequence encoding a vestigial like 4 protein, wherein the cis-regulatory element comprises an uncoupling protein 1 enhancer and an uncoupling protein 1 promoter, and the vestigial like 4 protein comprises a first TDU domain having a first amino acid sequence and a second TDU domain having a second amino acid sequence, wherein the first amino acid sequence comprises the amino acid sequence as set forth in SEQ ID NO: 41 with two amino acid substitutions, wherein seventh amino acid of the amino acid sequence as set forth in SEQ ID NO: 41 is not H and eighth amino acid of the amino acid sequence as set forth in SEQ ID NO: 41 is not F, and the second amino acid sequence comprises the amino acid sequence as set forth in SEQ ID NO: 42, wherein seventh amino acid of the amino acid sequence as set forth in SEQ ID NO: 42 is not H and eighth amino acid of the amino acid sequence as set forth in SEQ ID NO: 42 is not F. Applicants in a declaration stated that the -HF- amino acids of each TDU domain are essential for Vgll4 binding to TEAD. Substituting an amino acid for an -HF- amino acid of a TDU domain of a Vgll4 interferes with the Vgll4’s binding to TEAD AND The Vgll4- HF4A mutants of Vgll4 isoforms disclosed herein include two alanine substitutions to four amino acids, two in TDU1 (a histidine to alanine and a phenylalanine to alanine) and two in TDU2 (a histidine to alanine and a phenylalanine to alanine). Vgll4-HF4A have the dual-substituted TDU domains SEQ ID NO: 43 and SEQ NO ID: 44 (instead of SEQ ID NO: 41 and SEQ ID NO: 42, respectively) (See declaration dated 07/19/2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/            Primary Examiner, Art Unit 1632